Citation Nr: 0633156	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-36 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1943 to 
April 1946 and from February 1951 to August 1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision.

This case was advanced on the docket.

Since a determination of TDIU is intertwined with the claim 
concerning heart disability, resolution of this matter must 
be deferred until the claim regarding the veteran's heart 
condition is decided.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that stress from his service-connected 
post traumatic stress disorder (PTSD) has either caused or 
aggravated his heart condition.  The veteran has been 
diagnosed with a number of heart ailments, including coronary 
artery disease, valvular heart disease, inducible ventricular 
tachycardia, renovascular hypertension, and syncope.  The 
veteran has also had a history of heart attacks and currently 
has a pace maker.

In September 2003, the veteran's private doctor, Dr. Alfonso, 
opined that because of the veteran's nervous condition, 
associated with combat exposure during World War II, he has 
developed hypertension and a heart condition.  In May 2004, 
Dr. Pal opined that apparently the stress provoked from his 
military service was one of the factors that contributed to 
the worsening of his coronary artery disease.

While both doctors suggest a link between the veteran's PTSD 
and his heart condition, the opinions are vague and neither 
doctor provided any evidentiary support for his conclusion.  
Nevertheless, where medical evidence suggests a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, an examination is warranted.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of his heart condition, the 
examiner should be provided with the 
veteran's claims file and asked to fully 
review it.  Specifically, the examiner 
should set forth the veteran's presently 
existing  heart conditions and then 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any heart 
condition was caused by or began during 
the veteran's military service, that any 
heart condition was caused by the 
veteran's PTSD, or that any heart 
condition was aggravated by his PTSD.  If 
it is determined that the veteran's PTSD 
aggravated one of the veteran's heart 
conditions, the examiner should express, 
if possible, the degree to which the heart 
impairment is attributable to the PTSD.  
Any opinion should be supported by a 
complete rationale.  

2.  Once the following development has 
been completed, the RO should review the 
evidence and conduct any additional 
development which logically flows from it.  

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If any of the benefits 
sought are not granted, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to the 
Board.
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




